DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Leslie E. Dalglish (Registration Number 40,579) on 08/11/2022.

	Please amend the claim as following:

11.	(Currently Amended) One or more non-transitory machine-readable storage media with instructions stored thereon, wherein the instructions are executable to cause a machine to:
receive at an interconnect interface of a receiving device via a link attached to a sending device, first data and a value derived from a first counter associated with a first cryptographic engine of a first plurality of cryptographic engines of the sending device; and
select a second cryptographic engine of a second plurality of cryptographic engines instantiated on the interconnect interface for the link, wherein the second cryptographic engine is to perform one or more operations to symmetrically decrypt the first data based, at least in part, on the value.
 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2017/0118180 A1, to Takahashi-Takahashi teaches a plurality of security devices, each configured for cryptographic processing, coupled to receive incoming data from at least one data source; and a plurality of key managers, each key manager associated with a user, each key manager coupled to a respective one of the security devices, and each key manager configured to provide a set of keys to the security device for encryption of incoming data associated with the respective user, wherein the incoming data is to be stored in a common encrypted data storage after the encryption.
Newly cited reference, U.S. Pat. Number 10,162,780 B1 to Choi-Choi teaches a first computer system including first memory directly connected to a first root complex; and a first Peripheral Component Interconnect (PCI) Express switch directly connected to the first root complex and provided with a first downstream port for transmitting a packet and a first upstream port for receiving the packet; and a second computer system including second memory directly connected to a second root complex; and a second PCI Express switch directly connected to the second root complex and provided with a second downstream port for transmitting a packet. 
 Newly cited reference, U.S. Pat. Number 10,891,535 B1 to Mancuso-Mancuso teaches a cryptographic processor interface.  Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component.
Newly cited reference, U.S. Pat. Number 10,419,481 B1, to Khwaja-Khwaja teaches a security module includes an encryption module and a decryption module for encrypting and decrypting information, respectively. Link may be an interconnect system, for example, a PCI-Express (PCIe) link or any other interconnect type. 
Implementation of System Interconnection Devices Using PCI Express by Ye-Ye teaches a system interconnection device based on PCI Express for usage in small-scale system interconnect. To help the processor and interconnect have balanced performance, using PCI Express. PCIe and PCI standards are support connections among processors and IO devices within a single server.

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of select a cryptographic engine of a first plurality of cryptographic engines instantiated in the first interconnect interface for the link, wherein the cryptographic engine is to symmetrically encrypt data to be transmitted through the link to a corresponding cryptographic engine of a second plurality of cryptographic engines instantiated in the second interconnect interface of the peripheral device, as recited in claim 1, and select a second cryptographic engine of a second plurality of cryptographic engines instantiated on the interconnect interface for the link, wherein the second cryptographic engine is to perform one or more operations to symmetrically decrypt the first data based, at least in part, on the value, as recited in claim 11 and transmit the second data and a value derived from a first counter associated with the first cryptographic engine to the second interconnect interface via a link that connects the first interconnect interface with the second interconnect interfaces wherein the second cryptographic engine is to: receive the second data from the first interconnect interface; and symmetrically decrypt the second data to produce the first data based, at least in part on the value, as recited in claim 18, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 11 and 18 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 11 and 18 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491